Citation Nr: 1022313	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for gout.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for erectile 
dysfunction to include as secondary to multiple service-
connected disabilities.  

3.  Entitlement to service connection for erectile 
dysfunction to include as secondary to multiple service-
connected disabilities.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the RO.  

Of preliminary importance, the claim of service connection 
for gout had been previously denied in an unappealed RO 
rating decision in December 2002.  

Further, the claim of service connection for erectile 
dysfunction to include as secondary to the service-connected 
coronary artery disease with hypertension, status post 
myocardial infarction, and a lumbar spine disability had been 
previously denied in an unappealed RO rating decision in 
November 2004.  

Although the RO adjudicated the claims on the merits in the 
August 2006 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
characterized the issues as set forth on the title page.  

The issue of service connection for erectile dysfunction to 
include as secondary to service-connected disability is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A December 2002 rating decision denied the Veteran's 
claim of service connection for gout; he was notified of this 
determination, but did not timely appeal.  

3.  The evidence submitted since the RO's December 2002 
rating decision is new and does relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for gout.  

4.  The currently demonstrated gout is shown as likely as not 
to have had its clinical onset during the Veteran's extended 
period of active service.

4.  A November 2004 rating decision denied the Veteran's 
claim of service connection for erectile dysfunction to 
include as secondary to service-connected disability; he was 
notified of this determination, but did not timely appeal.  

5.  The evidence submitted since the RO's November 2004 
rating decision is new as it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial, and relates to an unestablished fact necessary 
to substantiate the claim of service connection for erectile 
dysfunction to include as secondary to service-connected 
disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for gout.  38 U.S.C.A.§ 5108 
(West 2002 & Supp. 2009); 38 C.F.R.§§ 3.104, 3.156(a) (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by gout is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131,  5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for erectile dysfunction to 
include as secondary to service-connected disability.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by VCAA, it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, in letters dated in December 2003, October 
2005, November 2005, April 2007, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to the claims.  

In particular, the December 2003 and November 2005 notice 
letters informed the Veteran of the specific technical 
meanings of "new" and "material," as well as the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  Kent.  

While the RO has not informed the Veteran about how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, this omission is not shown 
to prejudice the Veteran.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, VA and private treatment 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his family.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, no further discussion of VCAA is 
required at this time.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  

Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  


Analysis

A.  New and material evidence to reopen the claim of 
entitlement to service connection for gout

As noted above, service connection for gout was denied in an 
RO rating decision dated in December 2002.  The Veteran was 
notified of this decision and apprised of his appeal rights, 
but did not timely appeal from the decision.  The December 
2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.201, 20.302.  

In the Veteran's petition, received in September 2005, he 
requested that his claim of service connection for gout be 
reopened.  The evidence added to the record since the 
December 2002 rating decision includes various statements in 
support of the claim from the Veteran and his family, and 
various VA and private treatment records.  

The VA and private treatment records, and a VA examination 
report, along with the Veteran's and his family's statements 
and internet research are new and material for the purpose of 
reopening the claim in that they tend to unestablished fact 
necessary to establish the claim.  In this regard, the new 
evidence does not provide include a medical opinion relating 
the Veteran's in-service treatment for foot pain to his the 
claimed gout.  

Specifically, the Veteran  asserts that his gout is related 
to his service.  In particular, while on jump status as a 
parachutist, and given the stress of his job and the physical 
demands, he reports having had a flair up of gout in service.  

This fact, in turn, is supported by written statements 
provided by his family that tend to corroborate his having 
the symptomatology in service. 

As a lay person without the appropriate training and 
expertise, the Veteran simply is not competent to provide a 
probative opinion on the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

However, in this regard, the Veteran and his family are able 
to competently report as to their personal observations in 
this case.  

The Board therefore finds this evidence alone to raise a 
reasonable possibility of substantiating this service 
connection claim, as is required under 38 C.F.R. § 3.156(a) 
to be new and material evidence to reopen the claim.  
Moreover, in combination with the other evidence in the 
record, it serves to establish that the current gout as 
likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for gout is warranted.  


B.  New and material evidence to reopen the claim of 
entitlement to service connection for erectile dysfunction to 
include as secondary to multiple service-connected 
disabilities

As noted above, in a final rating decision dated in November 
2004, the RO denied entitlement to service connection for 
erectile dysfunction to include as secondary to multiple 
service-connected disabilities, to include coronary artery 
disease with hypertension, status post myocardial infarction, 
and a lumbar spine disability, based on a finding that the 
evidence failed to show that erectile dysfunction was relate 
to the service-connected coronary artery disease with 
hypertension, status post myocardial infarction, or to show 
that erectile dysfunction occurred in service.  The Veteran 
was notified in writing of this action and his appellate 
rights in December 2004, and did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's December 2004 
rating action included the Veteran's service treatment 
records, VA and private treatment records and a VA 
examination report.  

In a September 2005 statement, the Veteran requested that his 
claim for entitlement to service connection for erectile 
dysfunction be reopened.  Evidence added to the record since 
the December 2004 RO rating decision includes various VA and 
private treatment records, a VA examination report, internet 
research, and prescription drug information.  

In addition to new medical treatment records, the new 
evidence includes statements in support of the claim from the 
Veteran and his family regarding his claimed disorder.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the December 2004 rating 
decision regarding the Veteran's claim of service connection 
for erectile dysfunction provides a more complete picture of 
the circumstances surrounding the origin of the erectile 
dysfunction, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, a VA 
examination report, internet research, prescription drug 
information, and the Veteran's and his family's statements 
are new, in that they are evidence that has not been 
considered by the RO.  

They are also material, in that they relate to an 
unestablished fact necessary to establish the claim.  
Therefore, this evidence is new and material, and the claim 
is deemed reopened.  




ORDER

New and material evidence has been received to reopen the 
claim for service connection for gout; the appeal to this 
extent is allowed.  

Service connection for gout is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for erectile dysfunction to 
include as secondary to service-connected disability, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.   



REMAND

As noted, the Veteran reports suffering from erectile 
dysfunction due his service-connected heart condition, 
hypertension and spine disability, to include as due to 
medications, such as beta-blockers, Atenolol and Lisinopril, 
and the cholesterol-lowering medication Simvastin.  

Further, in a statement received in March 2007, the Veteran 
reports experiencing erectile dysfunction during service.  
The Veteran has presented numerous statements in support of 
his claim, along with internet research on the etiology of 
erectile dysfunction, and information on the side effects of 
prescription drugs that he takes to treat his various medical 
conditions.  

By way of procedural background, the Veteran was granted 
service connection for hypertension and for lumbosacral 
strain in an RO rating decision, dated in April 1991, and 
assigned a 10 percent evaluation for his hypertension, 
effective on January 15, 1991, and assigned a noncompensable 
(no percent) evaluation for his spinal disability, effective 
on October 1, 1990.  Further, in a rating decision, dated in 
April 1994, the RO granted service connection for 
cardiovascular disease, status-post myocardial infarction, 
history of hypertension, and assigned a 10 percent 
evaluation, effective on January 15, 1991, a 100 percent 
evaluation, effective on August 15, 1993, and a 30 percent 
evaluation, effective on March 1, 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Notably, a June 1982 service treatment record indicates the 
Veteran underwent a partial bilateral vasectomy, where a 
portion of the left and right vas deferens was removed in 
order to produce sterilization.  A 1990 service treatment 
record reflects complaints of left groin pain for three days.  
Service treatment records are otherwise negative for 
treatment for any penile disorder, and are entirely negative 
for findings of any erectile dysfunction.  

In October 2004, the Veteran underwent a VA genitourinary 
examination.  Here, he provided a history of impotence, but 
not due to surgery.  On physical examination, the examiner 
observed that the genitalia was normal, there were no hernia 
or hemorrhoids, the Veteran was not on dialysis, there was no 
fistula, there was no testicular atrophy, there was no 
residual genitourinary disease, and inspection of the penis, 
sensation and reflexes, and peripheral pulses were normal.  
The Veteran was diagnosed with impotence.  

Significantly, a private physician statement, dated in April 
2009, includes an opinion that the Veteran's erectile 
dysfunction is due to his chronic medical diseases to include 
diabetes, hypertension, coronary artery disease, gout, and 
hyperlipidemia.  

Most recently, the Veteran underwent a second VA 
genitourinary examination in September 2009.  The examiner 
noted a date of onset of the disorder in either 1993 or 1997, 
and indicated that the Veteran reported experiencing erectile 
dysfunction after being placed on Atenolol.  

Further, the Veteran noted that his erectile disorder got 
worse after a heart attack, and endorsed only being able to 
experience some erections and some ejaculations; however, 
penetrative intercourse was possible less than half the time 
and ejaculations were possible less than half the time.  

The Veteran indicated that his symptoms have gotten worse, 
and that he is being treated for his condition with a penile 
pump.  The examiner noted no history of hospitalization or 
surgery, no history of trauma to the genitourinary system, 
and no history of neoplasm.  

Further, no general systemic symptoms due to genitourinary 
disease were present.  The examiner indicated that the 
Veteran experienced erectile dysfunction of a cause other 
than his urinary symptoms.  

The examiner noted that, while the vacuum pump device used to 
treat the erectile dysfunction was effective in allowing 
intercourse and assisted in vaginal penetration, ejaculation 
was not normal due to reduced frequency.  

On physical examination, the examiner observed that the 
Veteran had normal bladder, urethra, perineal, testicles, 
epididymis, spermatic cord, scrotum, seminal vesicles and 
cremasteric reflex examinations.  

Further, right and left dorsal pedis pulses, and right and 
left posterior tibial pulses were normal.  The Veteran was 
diagnosed with erectile dysfunction.  Here, the examiner 
opined that, as there was no documentation of erectile 
dysfunction onset occurring with acute myocardial infarction, 
nor with treatment with beta-blockers, as the Veteran at the 
time of the examination was not using any beta blockers or 
was using a sub-therapeutic dose, as beta-blockers would not 
cause erectile dysfunction under such circumstances, and as 
the Veteran did not have any documented myocardial ischemia 
on any functional studies and his most recent stress test was 
normal, the Veteran could be placed on alternative 
medications to treat his heart disorder; hence any erectile 
dysfunction purported to be secondary to the use of beta 
blockers would not be chronic.  The examiner concluded that 
the Veteran's diagnosed diabetes was the most likely source 
of his erectile dysfunction.  

The Board finds that the September 2009 VA examination 
adequately addressed the matter of whether or not a nexus 
exists between the current erectile dysfunction and the 
service-connected cardiac disability.  However, the examiner 
failed to provide an opinion with respect to the Veteran's 
claim that his erectile dysfunction is also related to his 
service-connected hypertension or back disabilities.  

Moreover, the examiner failed to comment on the fact that the 
Veteran underwent a partial bilateral vasectomy procedure in 
service, or to address the possibility that the Veteran's 
erectile dysfunction could be related to service on a direct 
basis.  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  The provisions of the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.  Specifically, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Further, given the fact that there are conflicting opinions 
regarding the etiology of the Veteran's erectile dysfunction, 
the Board finds that an additional examination should be 
provided to clarify the discrepancy.  In this regard, the 
Board finds that it is necessary to obtain another medical 
opinion to more adequately addresses the medical nexus 
question in light the facts established by the evidence in 
the claims file.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Additionally, the Board notes that in a statement received in 
September 2008, the Veteran indicated that a Dr. Goswami has 
opined that the Veteran's erectile dysfunction is related to 
his service-connected coronary artery disease with 
hypertension, and degenerative disc disease of the lumbar 
spine.  

The Board notes that treatment records from Dr. Goswami do 
not appear to be associated with the claims file, nor has an 
attempt been made to obtain them.  Prior to arranging for the 
Veteran to undergo further examination, the RO should request 
that the Veteran provide the pertinent contact information to 
obtain treatment records from Dr. Goswami.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that he provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any outstanding evidence relevant to the 
claimed erectile dysfunction.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
records referred to by the Veteran not 
already on file.  The Board is 
particularly interested in records of and 
medical opinions regarding treatment for 
erectile dysfunction that the Veteran may 
have received from Dr. Goswami.  All such 
available records and/or responses 
received should be associated with the 
claims file.  

2.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for the VA 
examination to determine the nature and 
likely etiology of the claimed erectile 
dysfunction.  The Veteran's claims file 
must be reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's erectile 
dysfunction was due to an injury or 
illness of the Veteran's period of active 
service, or otherwise was caused or 
aggravated by a service-connected 
disability, specifically to include a 
back disability.  In particular, the 
examiner should comment as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's erectile dysfunction had its 
clinical onset during service or was 
caused or aggravated by a service-
connected disability to include due to 
medication used in treatment thereof.   

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


